              Case 1:19-cv-01450-SAB Document 14 Filed 06/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   LAURA HOESING-SCHULZ,                           Case No. 1:19-cv-01450-SAB

12                   Plaintiff,                      ORDER REQUIRING DEFENDANT SHOW
                                                     CAUSE WHY THIS ACTION SHOULD NOT
13           v.                                      BE DEEMED UNOPPOSED

14   COMMISSIONER OF SOCIAL                          FIVE-DAY DEADLINE
     SECURITY,
15
                     Defendant.
16

17          Plaintiff Laura Hoesing-Schulz filed this action seeking judicial review of the denial of

18 benefits by the Commissioner of Social Security on October 14, 2019. (ECF No. 1.) On

19 October 17, 2020, the scheduling order issued. (ECF No. 6.) Pursuant to the scheduling order,
20 the Commissioner’s responsive brief was to be filed within thirty days after service of Plaintiff’s

21 opening brief. (Id. at ¶ 7.)

22          Plaintiff filed her opening brief on May 22, 2020. (ECF No. 13.) Defendant’s responsive

23 brief was due within thirty days, more than thirty days have passed, and neither an opposition

24 brief nor a stipulation for an extension of time to oppose Plaintiff’s opening brief has been filed.

25 / / /

26 / / /
27 / / /

28 / / /


                                                     1
             Case 1:19-cv-01450-SAB Document 14 Filed 06/23/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that, within five (5) days from the date of

 2 service of this order, Defendant shall show cause in writing why Plaintiff’s opening brief should

 3 not be deemed unopposed.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     June 23, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
